12 A.3d 205 (2011)
205 N.J. 71
In the Matter of William H. MULDER, an Attorney at Law (Attorney No. XXXXXXXXX).
D-30 September Term 2010, 067132
Supreme Court of New Jersey.
February 15, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-212, concluding that WILLIAM H. MULDER of SADDLEBROOK, who was admitted to the bar of this State in 1996, should be reprimanded for violating RPC 4.1(a)(1) (misrepresentation of material fact to a third person), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that WILLIAM H. MULDER is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.